 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,

10                        Plaintiff,                 No. CR18-136RAJ

11          v.
                                                     MINUTE ORDER
12   KENNADY WESTON,

13                        Defendant.

14
         The clerk issues the following minute order by the authority of the Honorable
15
     Richard A. Jones, United States District Court Judge:
16
         Defendant’s Appearance Bond entered August 23, 2018, is modified to remove
17
     the location monitoring condition.
18
         All other conditions of the Appearance Bond remain in full force and effect.
19
         DATED this 21st day of June, 2019.
20
                                              WILLIAM M. McCOOL,
21                                            Clerk of the Court

22                                             /s/ Victoria Ericksen
23                                            Deputy Clerk to Hon. Richard A. Jones

24

25

26


     MINUTE ORDER – 1
